DETAILED ACTION
This is a first action on the merits.  Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 12/8/2020 has been received and considered.
The information disclosure statement filed 4/30/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each document listed that is not in the English language, specifically the Office Action dated 2/9/2021 in KR Application No. 10-2019-0171348.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, line 1, the phrase “each of the oil collectors” renders the claim indefinite because multiple oil collectors lacks antecedent basis, and it is unclear if one of the oil collectors is the oil collector previously recited in claim 3.
Regarding claim 4, line 2, the phrase “a corresponding oil outlet” renders the claim indefinite because it appears to be a double inclusion of the oil outlet previously recited, and it is unclear if the multiple oil collectors correspond to the same oil outlet.
Regarding claim 5, lines 1-2, the phrase “the oil outlet comprises a plurality of oil outlets” renders the claim indefinite because it is unclear how a single oil outlet comprises multiple oil outlets.  It appears the claim should recite --the oil outlet is one of a plurality of oil outlets--.
Claim 6 is also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanikawa, U.S. Patent 6,817,962.
Regarding claim 1, Tanikawa discloses a planetary gear device comprising: 
a carrier plate having a perforated central portion; 
a plurality of pinion gears rotatably mounted on the carrier plate; 
a sun gear inserted into the carrier plate and engaged with the pinion gears (sun gear, carrier, and planet gears, fig. 1); 
a support ring mounted around an outer surface of the sun gear (e.g., ring of support rollers in roller bearing between sun gear and carrier, fig. 1); and 
a rotation support mounted on the carrier plate and supporting the support ring such that the support ring is rotatable (e.g., support radially outside rollers in roller bearing between sun gear and carrier, fig. 1).  
Regarding claim 2, Tanikawa discloses wherein the sun gear comprises: 
a sun gear body inserted into the carrier plate; and 
a sun gear engagement portion provided on one end portion of the sun gear body and engaged with the pinion gears, 
wherein the support ring is mounted on an outer surface of the sun gear body (e.g., see fig. 1).  
Regarding claim 7, Tanikawa discloses the carrier plate has a protruding hub having a receiving recess accommodating the rotation support (e.g., see fig. 1).  
Regarding claim 8, Tanikawa discloses the rotation support comprises a bearing (e.g., rotation support is part of roller bearing, fig. 1).  
Regarding claim 9, Tanikawa discloses the rotation support comprises a hollow bush (e.g., support radially outside rollers is a bush in the bearing, fig. 1).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or render obvious the support ring comprises: a support ring body mounted on the sun gear body; an oil collector provided inside the support ring body and configured to collect oil discharged from the sun gear body; and an oil outlet communicating with the oil collector and configured to discharge oil to an outer surface of the support ring body and guide the oil to the rotation support, in combination with the other elements required by claims 1 and 2.  
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619